—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered June 9, 1998, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
Defendant pleaded guilty to the crime of grand larceny in the fourth degree and was sentenced as a second felony offender to IV2 to 3 years in prison. Upon our review of the record and defense counsel’s brief, we agree with defense counsel that there are no nonfrivolous issues that can be raised on appeal. The judgment is, accordingly, affirmed, and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.